DETAILED ACTION
This communication is in response to the claims filed on 09/05/2019.
Application No: 16/561,882.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 
The representative claim 1 distinguish features are underlined and summarized below:
 A data processing system for the fusion of multiple heterogeneous sensors, comprising:

a plurality of first sensors configured to respectively generate a first sensing signal by sensing a surrounding environment of the vehicle during a first acquisition time period, the first sensing signal comprising a plurality of points including information about a three-dimensional spatial location of the surrounding environment of the vehicle;

a second sensor different from the first sensor and configured to generate a second sensing signal by sensing the surrounding environment of the vehicle; 

a point cloud generation module comprising a merged point cloud generation unit configured to specify an acquisition time point of the plurality of first sensing signals provided by the plurality of first sensors as a first time point within the first acquisition time period, generate a plurality of corrected first sensing signals in which positions of the plurality of points are adjusted based on the specified first time point, and generate a first merged sensing signal by merging the plurality of corrected first sensing signals; 

a tracking module configured to generate tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal; and 

a time synchronization module comprising an origin time shifting (OTS) unit configured to synchronize the acquisition time point of the first sensing signal from the first time point to an acquisition time point of the second sensing signal, and a tracklet movement compensation (TMC) unit configured to compensate for the movements of 

the objects around the vehicle at the first sensing signal according to the tracklet information.

 
The representative claim 9 distinguish features are underlined and summarized below: 
 	A data processing method for the fusion of multiple heterogeneous sensors, comprising:

by a plurality of first sensors, respectively generating a first sensing signal by sensing a surrounding environment of the vehicle during a first acquisition time period, the first sensing signal comprising a plurality of points including information about a three-dimensional spatial location of the surrounding environment of the vehicle;

by a second sensor different from the first sensor, generating a second sensing signal by sensing the surrounding environment of the vehicle;

by a point cloud generation module, specifying an acquisition time point of the plurality of first sensing signals provided by the plurality of first sensors as a first time point within the first acquisition time period, and generating a plurality of corrected first sensing signals in which positions of the plurality of points are adjusted based on the specified first time point:

by the point cloud generation module, generating a first merged sensing signal by merging the plurality of corrected first sensing signals;

by a tracking module, generating tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal:

by a time synchronization module, synchronizing the acquisition time point of the first sensing signal from the first time point to an acquisition time point of the second sensing signal; and

by the time synchronization module, compensating for the movements of the objects around the vehicle at the first sensing signal according to the tracklet information.

 
The representative claim 17 distinguish features are underlined and summarized below: 
 	At least one non-temporary computer-readable storage medium that stores computer-readable instructions so that the computer-readable instruction performs the steps of:

by a plurality of first sensors, respectively generating a first sensing signal by sensing a surrounding environment of the vehicle during a first acquisition time period, the first sensing signal comprising a plurality of points including information about a three-dimensional spatial location of the surrounding environment of the vehicle;

by a second sensor different from the first sensor, generating a second sensing signal by sensing the surrounding environment of the vehicle;

by a point cloud generation module, specifying an acquisition time point of the plurality of first sensing signals provided by the plurality of first sensors as a first time point within the first acquisition time period, and generating a plurality of corrected first sensing signals in which positions of the plurality of points are adjusted based on the specified first time point:

by the point cloud generation module, generating a first merged sensing signal

by merging the plurality of corrected first sensing signals;

by a tracking module, generating tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal:

by a time synchronization module, synchronizing the acquisition time point of the first sensing signal from the first time point to an acquisition time point of the second sensing signal; and

by the time synchronization module, compensating for the movements of the objects around the vehicle at the first sensing signal according to the tracklet information.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 9 and 17 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Stelzig, Earhart and Keilaf teaches following:
Stelzig (US 20140195138 A1) teaches that a number of roadway sensing systems are described herein. An example of such is an apparatus to detect and/or track objects at a roadway with a plurality of sensors. The plurality of sensors can include a first sensor that is a radar sensor having a first field of view that is positionable at the roadway and a second sensor that is a machine vision sensor having a second field of view that is positionable at the roadway, where the first and second fields of view at least partially overlap in a common field of view over a portion of the roadway. The example system includes a controller configured to combine sensor data streams for at least a portion of the common field of view from the first and second sensors to detect and/or track the objects. 
 
Earhart (US 20120044476 A1) teaches systems and methods for the capture of information regarding scenes using single or multiple three-dimensional LADAR systems. Where multiple systems are included, those systems can be placed in different positions about the imaged scene such that each LADAR system provides different viewing perspectives and/or angles. In accordance with further embodiments, the single or multiple LADAR systems can include two-dimensional focal plane arrays, in addition to three-dimensional focal plane arrays, and associated light sources for obtaining three-dimensional information about a scene, including information regarding the contours of the objects within the scene. Processing of captured image information can be performed in real time, and processed scene information can include data frames that comprise three-dimensional and two-dimensional image data.

Keilaf (US 20180128920 A1) teaches a LIDAR system. The LIDAR system comprises at least one processor configured to: control light emission of a light source; scan a field of view by repeatedly moving at least one light deflector located in an outbound path of the light source; while the at least one deflector is in a particular instantaneous position, receive via the at least one deflector, reflections of a single light beam spot along a return path to a sensor; receive from the sensor on a beam-spot-by-beam-spot basis, signals associated with an image of each light beam-spot, wherein the sensor includes a plurality of detectors and wherein a size of each detector is smaller than the image of each light beam-spot; and determine, from signals resulting from the impingement on the plurality of detectors, at least two differing range measurements associated with the image of the single light beam-spot. 
 
However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
a point cloud generation module comprising a merged point cloud generation unit configured to specify an acquisition time point of the plurality of first sensing signals provided by the plurality of first sensors as a first time point within the first acquisition time period, generate a plurality of corrected first sensing signals in which positions of the plurality of points are adjusted based on the specified first time point, and generate a first merged sensing signal by merging the plurality of corrected first sensing signals; 
a tracking module configured to generate tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal; and 
a time synchronization module comprising an origin time shifting (OTS) unit configured to synchronize the acquisition time point of the first sensing signal from the first time point to an acquisition time point of the second sensing signal, and a tracklet movement compensation (TMC) unit configured to compensate for the movements of 
the objects around the vehicle at the first sensing signal according to the tracklet information.

Stelzig teaches an apparatus to detect and/or track objects at a roadway with a plurality of sensors. However Stelzig failed to teaches one or more limitations including,
a point cloud generation module comprising a merged point cloud generation unit configured to specify an acquisition time point of the plurality of first sensing signals provided by the plurality of first sensors as a first time point within the first acquisition time period, generate a plurality of corrected first sensing signals in which positions of the plurality of points are adjusted based on the specified first time point, and generate a first merged sensing signal by merging the plurality of corrected first sensing signals; 
a tracking module configured to generate tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal; and 

a time synchronization module comprising an origin time shifting (OTS) unit configured to synchronize the acquisition time point of the first sensing signal from the first time point to an acquisition time point of the second sensing signal, and a tracklet movement compensation (TMC) unit configured to compensate for the movements of 
the objects around the vehicle at the first sensing signal according to the tracklet information.

	Earhart and Keilaf alone or combined failed to cure the deficiency of Stelzig.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for the fusion of multiple heterogeneous sensors applied to an ego vehicle system. Further, the data processing system and method may synchronize the first merged sensing signal with the second sensing signal by performing origin time shifting (OTS) and tracklet movement compensation (TMC). Also, the data processing system removes the noise points caused by direct and indirect interference included in the first sensing signal, thereby providing more accurate sensing signal data. Also, a tracking module configured to generate tracklet information by tracking movements of objects around the vehicle based on the first merged sensing signal. In summary, the present disclosure is directed to providing a data processing system and method, which may provide data processing for the fusion of heterogeneous sensors comprising different acquisition time points and/or different sensing signal acquisition manners and remove the interference between the sensors.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645